t c memo united_states tax_court susan k kaufman petitioner v commissioner of internal revenue respondent docket no 25619-07l filed date r filed a notice_of_federal_tax_lien and issued final notices of intent to levy to collect unpaid joint tax_liabilities of p and p’s husband prior to the collection_due_process_hearing p’s husband died and his estate paid the liabilities at the cdp hearing p sought innocent spouse relief under sec_6015 i r c and requested a refund r denied p innocent spouse relief and issued her a notice_of_determination sustaining the collection actions p filed a petition with the court which p claims to be a petition for review of r’s denial of innocent spouse relief held p’s petition is an innocent spouse petition held further p is not entitled to relief under sec_6015 or c i r c because there was no understatement_of_tax held further p cannot be treated as the payor of the joint tax_liabilities held further p is not entitled to relief under sec_6015 i r c because she did not pay the liabilities hakim ben adjoua for petitioner terry serena and emily j giometti for respondent memorandum opinion nims judge this matter is before the court on respondent’s motion to dismiss on grounds of mootness pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in ohio at the time she filed her petition on date respondent separately notified petitioner and mr kaufman the kaufmans that he had filed a notice_of_federal_tax_lien nftl for their unpaid joint tax_liabilities from through on date respondent issued to petitioner a notice_of_intent_to_levy for the kaufmans’ through joint tax years respondent also issued to mr kaufman a notice_of_intent_to_levy for those same joint tax years and for his individual tax_year on date the kaufmans requested a face-to-face collection_due_process cdp hearing in response to the nftl and notices of intent to levy levy notices in their cdp hearing request the kaufmans sought a release of the tax_liens and abatement of penalties and interest the kaufmans also proposed collection alternatives and alleged that the amounts of tax assessed were incorrect and that respondent had failed to comply with the applicable legal and procedural requirements petitioner did not request innocent spouse relief under sec_6015 in the cdp hearing request mr kaufman died in date before the hearing was conducted on date mr kaufman’s estate paid the united_states dollar_figure in satisfaction of all of his federal_income_tax liabilities as a result respondent issued a certificate of release of the federal_tax_lien covering the kaufmans’ through joint tax years petitioner’s cdp hearing was held on date at the hearing petitioner did not discuss the issues presented in the cdp hearing request but instead raised the issue of sec_6015 innocent spouse relief on date respondent issued to petitioner a notice_of_determination notice the notice was entitled notice_of_determination concerning collection action s under sec_6320 and or but in addition to the subject matter suggested by the title also discussed petitioner’s request for innocent spouse relief in the notice respondent denied petitioner relief under sec_6015 c or f and determined that the nftl filing and levy notices were appropriate on date petitioner timely filed a petition with this court in response to the notice discussion respondent contends that the petition is for review of respondent’s determination to proceed with collection respondent argues that petitioner’s case is therefore moot because mr kaufman’s estate fully paid the tax_liabilities covered by the nftl and levy notices see 126_tc_1 petitioner contends that her petition is for review of respondent’s denial of innocent spouse relief under sec_6015 and thus seeks a refund of the joint tax_liabilities paid_by the estate although the notice is entitled as a determination concerning respondent’s collection actions the issue of innocent spouse relief was properly raised at the cdp hearing and the notice addressed petitioner’s request for innocent spouse relief therefore the notice was respondent’s final_determination regarding petitioner’s entitlement to innocent spouse relief see 571_f3d_215 2d cir vacating and remanding tcmemo_2006_273 since the petition was marked as a petition for determination of relief from joint_and_several_liability on a joint_return we will accordingly treat it as a request for review of respondent’s denial of innocent spouse relief as an innocent spouse petition petitioner’s case is not moot however even when all factual inferences are read in favor of petitioner no issues of material fact remain and a decision may thus be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_812 79_tc_340 we will therefore treat respondent’s motion to dismiss as a motion for summary_judgment under rule petitioner will suffer no prejudice since petitioner’s counsel responded to respondent’s motion to dismiss as if it were a motion for summary_judgment spouses filing a joint_return are jointly and severally liable for the entire tax_liability sec_6013 see sec_1_6013-4 income_tax regs three types of relief from joint 1petitioner’s counsel also erroneously argued that petitioner’s refund claim is authorized by the internal revenue service’s publication innocent spouse relief and that our decision in 126_tc_1 was reversed and remanded in part in greene-thapedi v united_states aftr 2d n d ill vacated 549_f3d_530 7th cir and several_liability are available under sec_6015 sec_6015 requires the commissioner to grant relief from joint liability if the taxpayer did not know and had no reason to know that there was an understatement when she signed the joint_return sec_6015 allows for proportionate relief to the taxpayer for the portion of a deficiency that would have been allocable to the taxpayer’s spouse if the spouses had filed separate returns sec_6015 provides equitable relief in certain circumstances when relief is not available under sec_6015 or c we have jurisdiction to review the commissioner’s denial of relief under sec_6015 c or f see sec_6015 for tax_liabilities remaining unpaid on date we have jurisdiction to review the denial of equitable relief under sec_6015 even when no deficiency has been asserted see tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 petitioner however is not entitled to a refund under any provision of sec_6015 petitioner cannot obtain a refund under sec_6015 because that is strictly prohibited by sec_6015 petitioner is not entitled to a refund under sec_6015 because she cannot obtain innocent spouse relief under that provision since respondent asserted no deficiency assuming for the sake of argument that petitioner is entitled to sec_6015 relief petitioner is nevertheless not entitled to a refund because she did not provide the funds used to pay the joint tax_liabilities mr kaufman’s estate did cf 126_tc_47 affd 533_f3d_1136 9th cir holding that a taxpayer entitled to innocent spouse relief was not entitled to a refund of joint tax_liabilities paid using community_property assets of the marital estate rosenthal v commissioner tcmemo_2004_89 it also must be shown that the payments were not made with the joint_return and were not joint payments or payments that the nonrequesting spouse made petitioner argues that she should be treated as having paid the tax herself because she was the administrator and sole beneficiary of mr kaufman’s estate to the extent petitioner is arguing that she is entitled to a refund because her capacity as administrator gives her standing to sue on behalf of the estate her argument is irrelevant as administrator petitioner merely stands in the shoes of mr kaufman see 61_tc_744 mr kaufman’s estate has no claim for a refund because mr kaufman was the one responsible for the underpayment of taxes and is therefore not an innocent spouse furthermore the denial of sec_6015 relief would not cause the estate economic hardship because mr kaufman is deceased see 118_tc_106 affd 353_f3d_1181 10th cir revproc_2003_61 sec_4 c 2003_2_cb_296 to the extent petitioner is arguing that we should look through the estate that position is without basis in law it is well settled that an estate is a separate_entity for federal tax purposes see 295_us_216 341_f2d_394 6th cir affg 41_tc_191 16_bta_477 the same is also true under ohio probate law see in re estate of gamble ohio misc prob ct to ignore the existence of the estate as petitioner asks us to do would require us to overrule long-standing federal_law and completely disregard ohio state law we decline to do so although we are aware that the court_of_appeals for the sixth circuit stated in 561_f2d_653 6th cir that one other than the actual payer of a tax may have standing to sue for a refund the court_of_appeals later clarified in 852_f2d_153 6th cir that deniro addressed a situation where a corporation paid the tax_liability of its controlling shareholder and the transaction was treated as the distribution of a constructive_dividend used to pay the tax_liability unlike deniro there can be no constructive distribution to petitioner under ohio law the decedent’s personal_property is delivered to the distributees after payment of the estate’s debts and legal and beneficial_ownership of the personal_property vests in the distributees only upon that delivery cent natl bank sav trust co v gilchrist n e ohio ct app the u s government held a lien on the assets of the estate due to mr kaufman’s unpaid tax_liabilities which includes his individual tax_liability see sec_6321 because petitioner is the residuary beneficiary of the estate her claim to the estate’s assets is subordinate to those of the estate’s creditors because as the ohio supreme court explained ‘a residuary devisee or legatee is presumed in law to be in the position of the last lienholder after all prior lawful claims and charges have been satisfied out of the estate ’ see estate of tessmer v commissioner tcmemo_1994_401 quoting ymca v davis n e ohio affd 264_us_47 if we treated petitioner as having received a constructive distribution from mr kaufman’s estate we would impermissibly elevate her residuary claim ahead of the lien held by the government furthermore the creation of a constructive distribution would be pointless because petitioner would not have been able to pay the kaufmans’ joint tax_liabilities using the proceeds of a premature_distribution the government’s lien would have followed such a distribution into petitioner’s hands see 357_us_51 accordingly we hold that petitioner is not entitled to innocent spouse relief under sec_6015 c or f to reflect the foregoing an appropriate order and decision will be entered
